DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kilpatrick, II et al. (US Pub: 2010/0079355 A1).
 	As to claim 1, Kilpatrick discloses a portable display device communicating with a terminal having a memory, a central processing unit, an input device and a display, and having a telephone function (i.e. as seen in figure 1-2 the system of Kilpatrick has the telephone device with application that uses the figure 8 hard ware which include the processor 810, memory 832, input device touch screen control 854 and display 804) (see Fig. 1-2, 8, [0097-0101]), the portable display device having at least two panel housings and first and second display panels mounted on the panel housings (i.e. as seen in figure 9-10, the phone device of Kilpatrick has two housing containing both side of the device) (see Fig. 9-10, [0111-0112]), respectively, in which the display panels are configured to be contiguous to each other to form a single screen when the panel housings are unfolded (i.e. as seen in figure 9 the device in the unfolded state form a single screen with the two panel form a united display as seen in figure 63) (see Fig. 9 and 63), wherein the portable display device further includes the central processing unit and the communication unit, wherein the first and second display panels display the single screen which is vertically or horizontally divided into two parts (i.e. as seen in figure 8 emboidment the two side of the display is connected to the CPU 810 and the display is seen with two different part) (see Fig. 8-9, 63, [0111-0112]), wherein the first and second display panels are configured to be side by side on a first plane when the panel housings are unfolded (see Fig. 63), wherein a first input unit corresponding to output information to the first display panel and a second input unit corresponding to output information to the second display panel are provided (i.e. as seen in figure 8 both side of the display unit of figure 9 has the touch screen input that is place upon it which reflect the display information being changeable by the user’s touch input) (see Fig. 8-10, [0097-0101]), wherein the first and second input units are configured to be side by side on a second plane when the panel housings are unfolded to serve as a single input unit (i.e. as seen in figure 63 the input unit being on top of the display also forms a signal touch input device) (see Fig. 63), and wherein a distance between the first and second input units is equal to or less than the distance between the first and second display panels (i.e. the touch input device being coplanar with the display means that the gap distance of the two side is equal as seen in figure 9-10, 63, [0097-0112]).
 	As to claim 2, Kilpatrick teaches the portable display device according to claim 1, wherein when a first panel housing and a second panel housing constituting the panel housings are folded toward each other, the display is present outside, and a joining member of shaft type is provided so as to allow the first panel housing and the second panel housing to be folded and unfolded (i.e. as seen in figure 12 embodiment a shaft 1008 is provided inside the display unit to allow the unit to be folded and unfold as the user requires) (see Fig. 12, [0111-0112]).
 	As to claim 3, Kilpatrick teaches the portable display device according to claim 1, wherein the first panel housing includes a front surface on which the first display is provided, a rear surface formed on the opposite side of the front surface and a side surface which is formed on a side of the first panel housing and intersects with both the front and rear surface (i.e. as seen in figure 1-8, the device of Kilpatrick shows a front surface with th first display is provide and the side of the panel intersects the front and rear surface as seen in figure 12) (see Fig. 1-12, [0111]).
 	As to claim 5, Kilpatrick teaches the portable display device according to claim 1, a non-display area is formed on the input device (i.e. as seen in the figure 8-10 unit the non-display back area is formed on the input device in the topological placement) (see Fig. 8-10, [0107-0109]).
 	As to claim 6, Kilpatrick teaches the portable display device according to claim 1, information controlled by the central processing unit of the portable display device is transmitted to the terminal through a local area network communication, to be displayed on the display of the terminal (i.e. since Kilpatrick teaches the device having ad-hoc capability through Bluetooth connection the unit is capable of localized networking via the processor 810) (see Fig. 8, [0107-0108]).
 	As to claim 7, Kilpatrick teaches the portable display device according to claim 6, wherein a gravity sensor is disposed in the panel housings (i.e. the accelerometer is a sensor capable of sensing gravity force) (see Fig. 8, [0253]), and wherein the central processing unit selects one of an operation of vertically dividing a screen to be displayed and an operation of horizontally dividing the screen depending on the output of the gravitational sensors (i.e. since Kilpatrick teaches the system able to adapt to sensors detect a folding configured which include accelerometer, it is able to operate the display horizontally divided screen as seen in figure 63 base on gravity sensing) (see Fig. 63, [0253-0254]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick in view of Park et al (US Pub; 2009/0185763 A1).
 	As to claim 4, Kilpatrick teaches the portable display device according to claim 1, but do not teach the input device is a capacitance type (i.e. Kilpatrick teaches a general touch screen control system of figure 8, and is silent with respect to the technology used in the touch screen implementation).
 	Park teaches the portable unit device 10 of figure 2  where the input device is a capacitance type (i.e. the input unit of the touch sensing device 16 is said to be a capacitive sensing type) (see Fig. 2, [0044]).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the filing of the current application to have used the capacitive sensing type technology of Park’s invention in the implementation of the foldable device of Kilpatrick, in order to reduce the sensing touch display of Kilpatrick into a practical implementable device (see Park, [0044-0046]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Kee et al. (US Patent 7,515,406 B2) is cited to teach figure 1-2 embodiment with similar type of foldable display unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 9, 2022